internal_revenue_service department of the treasury index nos number release date washington dc person to contact telephone number refer reply to cc dom it a br 6-plr-107246-99 date date legend taxpayer ssn a b x this is in response to your request for a private_letter_ruling submitted on behalf of the above-named taxpayer relating to a transaction intended to qualify at the election of the taxpayer for nonrecognition of gain under sec_1033 of the internal_revenue_code the code specifically you asked us to conclude that the purchase of certain properties by entities a and b described below for the purpose of replacing certain condemned property of the taxpayer will be treated as purchases by the taxpayer within the contemplation of sec_1033 and will assuming the other requirements of the section are met qualify under sec_1033 at the election of the taxpayer for nonrecognition of gain on the disposition of the condemned property we are pleased to address your request the information submitted indicates that the taxpayer is the sole owner of all of the stock of entities a and b two limited_liability companies organized under the laws of state x a b and the taxpayer employ an overall cash_method_of_accounting and operate on a calendar_year accounting_period for both tax and financial reporting purposes a and b were newly formed for the purpose of acquiring owning and leasing a parcel of real_estate it is represented that a and b are not corporations under sec_301_7701-2 of the procedure and administration regulations and that they are treated as sole proprietorships for federal_income_tax purposes the taxpayer owns invests in leases and manages real_estate and is also the owner of a certain parcel of land with buildings thereon which taxpayer holds for rental purposes the condemned property a municipal transportation authority has resolved to acquire this property by purchase or if necessary by eminent_domain proceedings the taxpayer intends to enter into a transaction with the authority whereby it will acquire the subject condemned property thereafter within the period described in sec_1033 the taxpayer intends to purchase two parcels of real_estate for the purpose of replacing the described condemned property as follows entities a and b will each purchase a parcel of real_estate to be held for rental purposes and activities the particular issue upon which a ruling is requested is whether the purchase of the replacement_property by entities a and b will be treated as purchases by the taxpayer as required by sec_1033 for purposes of this letter_ruling request the taxpayer has asked us to assume that the described transaction will otherwise satisfy the requirements of sec_1033 specifically the taxpayer has asked us to assume a that the subject condemned property is under threat of condemnation within the contemplation of sec_1033 b that the purchases of the replacement properties by a and b will occur within the replacement_period referred to in sec_1033 c that the replacement properties to be purchased by entities a and b are like_kind property within the contemplation of sec_1033 and d that the unadjusted_basis of the replacement_property to be purchased by a and b but for the provisions of sec_1033 would be its cost within the meaning of sec_1012 accordingly it is so assumed and no opinion is expressed herein respecting those issues sec_1033 of the code provides generally for the elective nonrecognition of gain in certain circumstances upon the involuntary_conversion of property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof in the case of a conversion into money sec_1033 provides generally that the nonrecognition provisions will apply if the taxpayer during a specified period and for the purpose of replacing the converted property purchases other_property similar_or_related_in_service_or_use to the property converted sec_1033 provides additional rules applicable to the condemnation of real_property held for productive use in a trade_or_business or for investment sec_1033 requires generally that the replacement_property referred to therein be purchased by the taxpayer in the instant case purchase of the described replacement properties by entities a and b single member limited_liability companies owned solely by the taxpayer will satisfy this requirement of the statute under sec_301_7701-2 -2 c and -3 b of the regulations a single owner business_entity not classified as a corporation under sec_301_7701-2 is generally disregarded as an entity separate from its owner accordingly purchase of the replacement properties by entities a and b in the transaction described herein will not preclude the elective nonrecognition of gain under sec_1033 of the code assuming the other requirements of the statute are satisfied the described transaction may at the election of the taxpayer qualify for nonrecognition of gain on the disposition of the condemned property the ruling contained in this letter is based upon information and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item not specifically discussed or referenced herein specifically no opinion is expressed as to whether the transaction considered herein otherwise satisfies any or all of the requirements of sec_1033 and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling may be issued in the future therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_99_1 1999_1_irb_3 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve future federal_income_tax issues a copy of this letter should be maintained with the taxpayer’s permanent records additionally a copy should be attached to any federal_income_tax return filed in connection with the subject transaction a copy of this letter is being sent to the taxpayer’s district_director in accordance with a power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s authorized representative and a copy is being furnished to the taxpayer sincerely yours assistant chief_counsel income_tax accounting s robert m casey by_________________________ robert m casey senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
